Exhibit 99.1 TOWERSTREAM CORPORATION AND SUBSIDIARIES PRO FORMA CONSOLIDATED BALANCE SHEETS As Reported September 3 0 , (unaudited) (a) Pro Forma Adjustments Pro Forma September 3 0 , Assets Current Assets Cash and cash equivalents $ $ $ Accounts receivable, net ) Prepaid expenses and other current assets - Total Current Assets Property and equipment, net ) Intangible assets, net Goodwill - Other assets ) Total Assets $ $ - $ Liabilities and Stockholders’ Equity Current Liabilities Accounts payable $ $ - $ Accrued expenses - Deferred revenues - Current maturities of capital lease obligations - Other - Total Current Liabilities - Long-Term Liabilities Long-term debt, net of debt discount of $2,316,486 - Capital lease obligations, net of current maturities - Other - Total Long-Term Liabilities - Total Liabilities - Stockholders' Equity Common stock - Additional paid-in-capital - Accumulated deficit ) - ) Total Stockholders' Equity - Total Liabilities and Stockholders' Equity $ $ - $ (a) As reported in the Company’s 10- Q for the nine months ended September 3 0 , 201 5 , as filed on November 9 , 201 5 . TOWERSTREAM CORPORATION AND SUBSIDIARIES PRO FORMA CONSOLIDATED STATEMENTS OF OPERATIONS For the Nine Months Ended September 30, 2015 As Reported ( a ) Pro Forma Adjustments Pro Forma Revenues $ $ ) $ Operating Expenses Cost of revenues (exclusive of depreciation) ) Depreciation and amortization ) Customer support services - Sales and marketing - General and administrative - Total Operating Expenses ) Operating (Loss) Income ) ) Other Income/(Expense) Interest expense, net ) - ) Total Other Income/(Expense) ) - ) Net ( Loss ) Income $ ) $ $ ) Net (Loss) Income per share – basic and diluted $ ) $ $ ) Weighted average common shares outstanding – basic and diluted (a) As reported in the Company’s 10- Q for the nine months ended September 3 0 , 201 5 , as filed on November 9 , 201 5 . TOWERSTREAM CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS For the Year Ended December 31, 2014 As Reported (b) Pro Forma Adjustments Pro Forma Revenues $ 33,036,153 $ ) $ Operating Expenses Cost of revenues (exclusive of depreciation) 24,520,028 ) Depreciation and amortization 13,639,415 Customer support services - Sales and marketing 5,570,191 - 5,570,191 General and administrative - Total Operating Expenses ) Operating (Loss) Income ) ) Other Income/(Expense) Interest expense, net ) - ) Other income (expense) net ) - ) Total Other Income/(Expense) ) - ) (Loss) income before income taxes ) ) Provision for income taxes ) - ) Net ( Loss ) Income $ ) $ $ ) Net (loss) income per share – basic and diluted $ ) $ $ ) Weighted average common shares outstanding – basic and diluted 66,803,767 66,803,767 66,803,767 (b) As reported in the Company’s 10-K for the fiscal year ended December 31, 2014, as filed on March 12, 2015. TOWERSTREAM CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS For the Year Ended December 31, 2013 As Reported (b) Pro Forma Adjustments Pro Forma Revenues $ $ $ Operating Expenses Cost of revenues (exclusive of depreciation) 21,854,163 ) Depreciation and amortization Customer support services 4,883,219 - 4,883,219 Sales and marketing - General and administrative - Total Operating Expenses ) Operating Loss ) ) Other Income/(Expense) Interest expense, net ) - ) Gain on business acquisition - Other income (expense) net ) - ) Total Other Income/(Expense) - (Loss) income before income taxes ) ) Provision for income taxes ) - ) Net ( Loss ) Income $ ) $ $ ) Net (loss) income per share – basic and diluted $ ) $ $ ) Weighted average common shares outstanding – basic and diluted 65,181,310 (b) As reported in the Company’s 10-K for the fiscal year ended December 31, 2014, as filed on March 12, 2015. TOWERSTREAM CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS For the Year Ended December 31, 201 2 As Reported (b) Pro Forma Adjustments Pro Forma Revenues $ $ $ Operating Expenses Cost of revenues (exclusive of depreciation) ) Depreciation and amortization Customer support services - Sales and marketing - General and administrative - Total Operating Expenses ) Operating Loss ) ) Other Income/(Expense) Interest expense, net ) - ) Gain on business acquisition ) - ) Other income (expense) net ) - ) Total Other Income/(Expense) ) - ) (Loss) income before income taxes ) ) Provision for income taxes ) - ) Net ( Loss ) Income $ ) $ $ ) Net (loss) income per share – basic and diluted $ ) $ $ ) Weighted average common shares outstanding – basic and diluted (b) As reported in the Company’s 10-K for the fiscal year ended December 31, 2014, as filed on March 12, 2015. Notes to Pro Forma Financial Statements Towerstream Corporation For the Nine Months Ended September 30, 2015 and Years Ended December 31, 2014, December 31, 2013 and December 31, 2012 Note 1 – Pro Forma Condensed Consolidated Balance Sheets Adjustments The following adjustments to the consolidated balance sheet as of September 30, 2015 reflect the transfer of certain assets, the transfer of certain lease agreements, the termination of an existing service agreement and the execution of a new service agreement pursuant to the Asset Purchase Agreement dated March 9, 2016. Cash and cash equivalents (a) $ Accounts receivable (b) $ ) Property and equipment, net (c) $ ) Intangible assets, net (d) $ 3,288,660 Other assets (e) $ ) (a) Represents cash receipts from receivables and security deposits from Time Warner Cable ("TWC"). (b) Represents payment of receivables by TWC related to internet access agreement. (c) Represents net book value of property and equipment sold to TWC. (d) Represents the carrying value of the backhaul agreement with TWC as of September 30, 2015. (e)Represents reimbursement for security deposits on lease agreements to be assumed by TWC. Note 2 – Pro Forma Condensed Consolidated Statements of Operations Adjustment Pro Forma condensed consolidated statements of operations for the nine months ended September 30, 2015 and for the years ended December 31, 2014, 2013 and 2012, assume that the Asset Purchase Agreement was entered into on December 31, 2011. Revenue Adjustments Backhaul Internet Access Pro Forma Agreement (a) Agreement (b) Adjustment, net Period Nine months ended September 30, 2015 $ 1,213,200 $ ) $ ) Year ended December 31, 2014 $ 1,420,800 $ ) $ ) Year ended December 31, 2013 $ 1,070,400 $ ) $ 239,000 Year ended December 31, 2012 $ 662,400 $ - $ 662,400 Depreciation & Amortization Cost of Property & Intangible Pro Forma Revenues (c) Equipment (d) Assets (e) Adjustment, net Period Nine months ended September 30, 2015 $ 5,179,914 $ 1,125,948 $ - $ 1,125,948 Year ended December 31, 2014 $ 6,065,586 $ 1,319,923 $ ) $ ) Year ended December 31, 2013 $ 4,604,024 $ 994,402 $ ) $ ) Year ended December 31, 2012 $ 2,723,205 $ 615,370 $ ) $ ) (a) Represents revenue that would have been generated if the backhaul agreement had been entered into as of January 1, 2012 based on the number of locations connected during the periods presented above. The backhaul agreement has an initial term of three years and is subject to renewal for two successive one-year periods. The Company expects that the backhaul agreement will continue for at least the periods presented above. (b) Represents revenue that would not have been generated if the internet access agreement had been terminated as of January 1, 2012. (c) Represents rooftop rent expense that would not have been incurred if the Asset Purchase Agreement had been entered into as of January 1, 2012. (d) Represents depreciation expense that would not have been incurred if the Asset Purchase Agreement had been entered into as of January 1, 2012. (e) Represents amortization for the backhaul agreement over the initial term of the agreement that would have been recognized if the Asset Purchase Agreement had been entered into as of January 1, 2012.
